DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8 – 9, 11, and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kotch (US 2019/0022345) in view of Duque (US 2018/0177240).
Regarding claims 6, 8 – 9, 11, and 17 – 18, Kotch teaches a personal vaporizer, comprising: 
a tank (reservoir 530) configured to contain a vaporizing medium ([0048] – [0051]); 
a vaporization chamber (residue basin 1140, [0058], [0015], [0054]);
a media channel (620) interposed between the tank (530) and the vaporization chamber (1140) and configured to receive vaporizing medium from the tank ([0053] – [0057], [0021], [0066], figs. 6 and19); 

a power source comprising a positive electrical pole and a negative electrical pole; and a heating element at or adjacent the vaporization chamber, the heating element configured to atomize vaporizing medium within the vaporization chamber when the primary heating element is actuated, the primary heating element interposed in a first circuit between the positive and negative electrical pole (coil 1110, [0005], [0015] – [0016], [0019] – [0021]);
wherein a secondary element (oil feeder tubes 620) comprises a second heated region that is spaced from the wick, and wherein the second heated region is configured to not generate sufficient heat to atomize vaporization medium ([0053] – [0057], [0021], [0066]);
wherein the tank (530) has a first cross-sectional area and the media channel (620) has a second cross-sectional area, and the first cross-sectional area is greater than the second cross-sectional area ([0017], fig. 2); and 
 wherein no portion of the wick extends through the media passage into the tank (fig. 2).

However, Kotch teaches an alternative embodiment to the claimed invention where the secondary heating element (tubes 620) passively receive heat from the heating unit to reduce the viscosity of the proximal volume of vaporizing medium. Thus, Kotch teaches and alternative embodiment to where:

 a secondary controller configured to control power delivery to the second heating element independent of the heating element;
a controller configured to control power delivery to both the heating element and the secondary powered element, and wherein a different amount of power is delivered to the secondary powered element than is delivered to the heating element.

However Duque, considered analogous art in the field of electronic cigarettes, teaches a comparable device directed to solving the same problem as the instant application and the primary reference of Kotch of increasing the delivery of higher viscosity liquids to the heating element. 
Duque teaches a personal vaporizer (100), comprising: 
a tank (106) configured to contain a vaporizing medium (104) ([0026]);
 a vaporization chamber (area within central bore proximal to heating element 102, fig. 1); 
a wick (103 having wicking material) configured to communicate vaporizing medium from the tank to the vaporization chamber ([0034]); 
a power source ([0056]) comprising a positive electrical pole and a negative electrical pole; 

a secondary powered element (thermal wick having separate heating controls) spaced from the heating element, the secondary powered element interposed in a second circuit between the positive and negative electrical pole ([0027]). 
Duque teaches where the cartridge may be filled with a non-flowing (at room temperature) vaporizable material, such as a wax. The secondary powered element (thermal wick) comprises an inner core material (1608), extending into at least a portion of reservoir (1606). This advantageously allows for heat transfer along the core strands (1608) through the entire bulk of material of the thermal wick and in the reservoir (1606). For very viscous materials, simple on-demand heating of this coil may not provide sufficient heat into the reservoir to lower the viscosity enough for wicking. However, in any of the apparatuses and methods described herein, a preheat mode can be utilized along with the disclosed implementations to allow rapid wicking of the vaporizable material. The metal core transfers enough heat to the reservoir (1606) so that the material readily wicks, and the user may take a puff ([0062] – [0064]). 
Duque further teaches where the secondary powered element comprises a second heating element, and wherein the second heating element is configured to not generate sufficient heat to atomize vaporization medium; a secondary controller configured to control power delivery to the second heating element independent of the heating element; where a controller configured to control power delivery to both the 

That is to say, Duque teaches where the preheating function delivered by the powered secondary element allows for an advantageous preheating function, enabling the vaporizer to deliver the aerosolize of very viscous medium (such as wax) to the user in a quicker time than if the heating coil and wick were the only power source. This is because the secondary heating unit can be separately controlled for the purpose of reducing the viscosity of the highly viscous material and increase wicking capability prior to the heating coil vaporizing the medium ([0062] – [0064]). 

It would have been prima facie obvious to one of ordinary skill in the art to modify the passively heated tubes (620) of primary reference Kotch to be independently heated secondary heaters as disclosed by secondary reference Duque as a simple substitution of one known element for another. The prior art (of Kotch) contains a known electronic cigarette which differs from the claimed invention by the substitution of an actively heated structure for the passively heated tubes used with the same location between the reservoir (53) and the vaporizing chamber (1140) and for the same purpose of increasing viscosity of a highly viscous smokeable medium to promote wicking of the fluid as taught by the primary reference. However, Duque teaches a comparable electronic cigarette utilizing the substituted electrically, actively-powered secondary heating element. One of ordinary skill in the art would have found it obvious to substitute .

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kotch (US 2019/0022345) in view of Duque (US 2018/0177240); and further in view of Scheck (US 2017/0027232).
Kotch, as above in obvious combination with Duque regarding claims 9 and 11, teaches the invention as claimed but is silent to a sensor configured to detect a sensed condition of vaporizing medium in the tank, the sensor further configured to communicate the sensed condition to the secondary controller, and the secondary controller being configured to control power delivery to the second heating element depending at least partially on the sensed condition.
However Scheck, considered analogous art in the field of electronic cigarettes, teaches a comparable device directed to the same endeavor of regulating the amount of vaporizable substance delivered from the reservoirs to the heating component ([0005]). Scheck further teaches a sensor configured to detect a sensed condition of vaporizing .

Allowable Subject Matter
Claims 2-5 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Kotch (US 2019/0022345). Kotch teaches a personal vaporizer, comprising: a center section (body 120) having an longitudinal axis and comprising an elongated inlet passage (1120, [0058] – [0061]), an elongated outlet passage (520/430, [0050] – [0051]), and a tank (reservoir 530), the elongated inlet passage (1120) and elongated outlet passage (520/430) being on opposite sides of the longitudinal axis, an inlet (intake vent 140) formed through a wall of the center section and communicating with the inlet passage ([0047], fig. 1), the outlet passage communicating with a mouthpiece that is proximal of the tank ([0047], fig. 2); a vaporization chamber (residue basin 1140) defined distal of the tank, the vaporization chamber comprising a wick (240) and a heating element (1110), the wick being in communication with the tank so that vaporizing media from the tank flows into the wick, the heating element configured to 
Kotch does not teach that the an inlet (intake vent 140) is proximal of a distal end of the tank, the inlet passage extending distally from the inlet and further wherein the inlet passage is configured to direct intake air distally to a distal end of the inlet passage that is upstream of the vaporization chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. Regarding the rejection of claims 6, 8-9, 11, and 17-18, Applicant argues that nothing in Duque suggests that the thermal wick itself is electrically powered. Examiner disagrees, as paragraph [0027] of Duque states that “A separate (typically lower-temperature/warming) heater, which is also referred to herein as a wick heater, may therefore be thermally connected to the thermally conductive portion(s) of the thermal wick 103, and this separate heater may be driven off of a separate heating circuit from the heating/vaporizing heating coil 102”. 

Applicant further argues that the combination does not disclose the secondary powered element being within the tank upstream of the media channel. Examiner disagrees, as Kotch teaches that the upper assembly support oil vents 710 are warmed, wherein the upper assembly support oil vents 710 located upper assembly support 220 which is upstream of upper assembly base 230 containing the two upper assembly oil feeder tubes 620 (media channels) ([0053]; Figure 7). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747